DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on November 6, 2020 and April 30, 2021 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-7, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferdi et al. (hereinafter Ferdi) (WIPO International Publication # WO 2018/140384 A1).
Regarding claims 1 and 9, Ferdi teaches and discloses a session management function (SMF) entity (H-SMF, figures 10 and 12) and method performed by a session management function (SMF) entity (H-SMF, figures 10 and 12) in a wireless communication system, the method comprising: 
receiving, from an access and mobility management function (AMF) entity (AMF, figures 10 and 12), a first message for requesting a protocol data unit (PDU) session configuration (PDU Session Request, figures 10 and 12) ([0080]; [0082]; teaches the H-SMF receives a PDU session request from the AMF); 
determining whether the configuration of the PDU session is allowed based on at least one of a location of a terminal or a time related to receiving the first message ([0080]; [0082]; [0092]; [0093]; teaches determining authorization of the session based on the location of the user; figures 10 and 12); and 
transmitting, to the AMF entity, a second message for establishing the PDU session in case that the configuration of the PDU session is allowed ([0080]; [0082]; [0093]; teaches the H-SMF transmitting a PDU session response for establishing the PDU session; figures 10 and 12). 

claims 2 and 10, Ferdi teaches and discloses wherein the first message includes at least one of information on a network slice, information on a data network name, an identifier of the terminal, information on the location of the terminal, or information on an access network of the terminal ([0080]; [0082]; slice information and terminal information; figures 10 and 12). 

Regarding claims 3 and 11, Ferdi teaches and discloses wherein the determining comprises: transmitting, to a policy and control function (PCF) entity (H-PCF, figures 10 and 12), a third message for applying policy and charging control rule to the PDU session; receiving, from the PCF entity, a fourth message including validation rule information indicating at least one of a location or a time allowed for the configuration of the PDU session; and determining whether the configuration of the PDU session is allowed based on the validation rule information and at least one of the location of the terminal or the time related to receiving the first message ([0080]; [0082]; [0092]; [0093]; teaches the applying policy and validation rules for establishing a PDU session; figures 10 and 12). 

Regarding claims 5 and 13, Ferdi teaches and discloses a policy and control function (PCF) entity (H-PCF, figures 10 and 12) and method performed by a policy and control function (PCF) entity in a wireless communication system, the method comprising: 
receiving, from a session management function (SMF) entity (H-SMF, figures 10 and 12), a first message for applying policy and charging control rule to a protocol data (PDU Session Request, figures 10 and 12) ([0080]; [0082]; teaches the H-PCF receives a PDU session request from the SMF); 
determining whether a configuration of the PDU session is allowed based on at least one of a location of a terminal or a time related to receiving the first message ([0080]; [0082]; [0092]; [0093]; teaches determining authorization of the session based on the location of the user; figures 10 and 12); and 
transmitting, to the SMF entity, a second message indicating that the configuration of the PDU session is allowed in case that the configuration of the PDU session is allowed ([0080]; [0082]; [0093]; teaches the H-PCF transmitting a PDU session response for establishing the PDU session; figures 10 and 12). 

Regarding claim 6, Ferdi teaches and discloses wherein the first message includes at least one of information on a network slice, information on a data network name, an identifier of the terminal, information on the location of the terminal, or information on an access network of the terminal ([0080]; [0082]; slice information and terminal information; figures 10 and 12). 

Regarding claim 7, Ferdi teaches and discloses wherein the second message includes validation rule information indicating at least one of a location or a time allowed for the configuration of the PDU session ([0080]; [0082]; [0092]; [0093]; teaches the applying policy and validation rules for establishing a PDU session; figures 10 and 12). 

claim 14, Ferdi teaches and discloses wherein the first message includes at least one of information on a network slice, information on a data network name, an identifier of the terminal, information on the location of the terminal, or information on an access network of the terminal ([0080]; [0082]; slice information and terminal information; figures 10 and 12), and wherein the second message includes validation rule information indicating at least one of a location or a time allowed for the configuration of the PDU session ([0080]; [0082]; [0092]; [0093]; teaches the applying policy and validation rules for establishing a PDU session; figures 10 and 12). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdi et al. (hereinafter Ferdi) (WIPO International Publication # WO 2018/140384 A1) in view of Ryu et al. (hereinafter Ryu) (U.S. Patent Application Publication # 2021/0092707 A1).
Regarding claims 4 and 12, Ferdi teaches and discloses the claimed invention, but may not expressly disclose determining whether to release the PDU session based on at least one of a current location of the terminal or a current time; and transmitting, to the AMF entity, a fifth message for releasing the PDU session in case of determining to release the PDU session. 
([0134]; [0142]; [0171]; figures 10-11; teaches releasing the PDU session based on the location of the UE, and transmitting a message to release the PDU session).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate releasing the PDU session based on the location of the UE and transmitting a message to release the PDU session as taught by Ryu with the method as disclosed by Ferdi for the purpose of managing PDU sessions in the network.

Regarding claims 8 and 15, Ferdi teaches and discloses the claimed invention, but may not expressly disclose determining whether to release the PDU session based on at least one of a current location of the terminal or a current time; and transmitting, to the SMF entity, a fifth message for releasing the PDU session in case of determining to release the PDU session. 
Nonetheless, in the same field of endeavor, Ryu teaches and suggests determining whether to release the PDU session based on at least one of a current location of the terminal or a current time; and transmitting, to the SMF entity, a fifth message for releasing the PDU session in case of determining to release the PDU session ([0134]; [0142]; [0171]; figures 10-11; teaches releasing the PDU session based on the location of the UE, and transmitting a message to release the PDU session).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate releasing the PDU session based on the location of the UE and transmitting a message to release the PDU session as taught by Ryu with the method as disclosed by Ferdi for the purpose of managing PDU sessions in the network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 7, 2021